ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 03/11/2022, which have been entered. As filed by Applicant: Claims 1, 3-12, 14-15, 21, 23-28 are pending. Claims 1, 3-4, 6-7, 9, 14, 21, 23-24 are currently amended. Claims 26-28 are newly added. Claims 2, 13, 16-20, 22 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 1-15 and 16-25 under 35 U.S.C. 112(b) as being indefinite are withdrawn in view of Applicant’s amendments to independent claims 1, 9 and 21 and cancelation of claim 13.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 02/22/2022 was filed after the mailing date of the Non-Final Rejection on 12/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.

Response to Arguments
5.	Applicant’s arguments, filed 03/11/2022, with respect to the Office’s rejection of claims 1-16 and 21-25 under 35 U.S.C. §102 and 35 U.S.C. §103, respectively, set forth in the Non-Final Rejection dated 12/13/2021, have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Allowable Subject Matter
6.	Claims 1, 3-12, 14-15, 21, 23-28 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: After a detailed additional search and further consideration, the instant claims are allowable over the closest related references, Lee (US 2006/0263727 A1) and Avago (US 2017/0098604 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 03/11/2022.
In agreement with Applicant’s arguments, the prior art does not disclose or fairly suggest a micro-isolator containing two electrically floating conductive rings that differ in one or more of height, width or material, as required by independent claims 1 and 21. Further, there would have been no motivation for one skilled in the art before the effective filing date of the claimed invention to modify micro-isolators taught by the prior art to select two floating conductive rings that have a different height, different width and/or are a different material from one another. 
The prior art of record also does not disclose or reasonably suggest a micro-isolator comprising an electrically floating ring that has a height less than the height of a first isolator element, as required by independent claim 9, nor do the documents give any indication towards possible advantages of such an arrangement, i.e. the prior art fails to compare the height of the floating ring to the height of the first isolator element or provide any motivation to have those heights be different. 
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Lee and Avago, alone or in combination, to arrive at the claimed micro-isolators  as a whole with the required combination of features, novel elements of which are [1] the different height/width/material of the first and second electrically floating conductive rings [claims 1, 3-8, 21, 23-28] and [2] the electrically floating ring having a height less than the height of the first isolator element [claims 9-12, 14-15]. See the present specification at [0037] for a discussion of these variables.
The remaining references listed on the PTO-892 or PTO-1449 forms have been reviewed by the Examiner and are considered to be state of the art micro-isolators comprising isolator elements and electrically floating conductive rings, cumulative to or less material than the prior art references discussed above. 
One of ordinary skill in the art would not find the instantly claimed product limitations to be obvious variants of the prior art teachings and other known micro-isolators with enhanced isolation breakdown voltage. 
In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 6, 2022